Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ye Eun Park on 3/25/21.
The application has been amended as follows:

Claim 5 is cancelled.
Claim 15 is cancelled.

1.    (Currently amended) A water content estimation method for a fuel cell, the method comprising steps of:
measuring, by a temperature sensor, a temperature of coolant for cooling a fuel cell stack; calculating, by a water amount calculator, a current heat capacity of the fuel cell stack based on the measured temperature of coolant; and

wherein, in the step of calculating, the current heat capacity of the fuel cell stack is calculated using a heat exchange rate between the fuel cell stack and coolant, a heating value of the fuel cell stack, and a variation in temperature of the fuel cell stack,
wherein, in the step of determining, a mass of water contained in the fuel cell stack is determined when a sum of an initial heat capacity in a state in which moisture is not contained in the fuel cell stack and a heat capacity of water currently contained in the fuel cell stack is the calculated current heat capacity of the fuel cell stack.

13.    (Currently amended) A water content estimation system for a fuel cell, the system comprising: a fuel cell stack; a cooler for circulating coolant for cooling the fuel cell stack; a temperature sensor for measuring a temperature of coolant in the cooler; and a water amount calculator configured to calculate a current heat capacity of the fuel cell stack based on the temperature of coolant measured by the temperature sensor, and to determine a water amount maintained inside the fuel cell stack based on the calculated current heat capacity of the fuel cell stack, wherein the water amount calculator is configured to calculate the current heat capacity of the fuel cell stack using a heat exchange rate between the fuel cell stack and coolant a flow rate of the coolant supplied to the fuel cell stack from the cooler, and a heating value of the fuel cell stack, 
wherein the water amount calculator is configured to determine a mass of water contained in the fuel cell stack when a sum of an initial heat capacity in a state in which moisture is not contained in the fuel cell stack and a heat capacity of water currently contained in the fuel cell stack is the calculated current heat capacity of the fuel cell stack.

Allowable Claims
Claims 1, 2, 4, 6-13, and 16 are allowed over the prior art of record.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest alone or in combination, the limitations recited in claims 1 and 13.

	The limitations recited in the instant claims are not disclosed or rendered obvious by the prior art of record. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722